DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 06/24/2022. 

Response to Arguments
3.	Applicant's Arguments (Remarks) filed 06/24/2022 have been fully considered. 

4.	The objection to Claims 1, 6 and 8 has been withdrawn in view of the applicant’s amendment.
5.	 The rejection of Claims 2-4 under 35 USC 112 (b) has been withdrawn in view of the applicant’s amendment and examiner’s amendment.
6.	Claim 5 is cancelled and the rejection of Claims 1-4, 6 and 8 under 35 U.S.C. § 103 has been withdrawn in view of the applicant’s amendment, applicant’s arguments based on the amendment and the updated search.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Patrick Miller (Reg. No. 57, 502) on 07/29/2022.  
Claims 1-4, 6, 8-9, 11 and 13 are amended as follows.
In the Claims:
1. (Currently Amended) A determination apparatus comprising: 
a memory; and 
a processor coupled to the memory and programmed to execute a process comprising: 
collecting information regarding communication performed by a device; 
extracting patterns that are used to detect unauthorized communication performed by the device, from the information collected by the collecting; 
approximating a change in a cumulative value of a number of patterns to a function that expresses a predetermined curve, thereby calculating a degree of convergence of the change in the cumulative value of the number of patterns; 
determining whether or not the degree of convergence of the change in the cumulative value of the number of patterns is no less than a predetermined value;
 upon determining that the degree of convergence of the change in the cumulative value of the number of patterns is less than the predetermined value, determining whether or not a predetermined period has elapsed from when the collection of information regarding the device was started; and 
upon determining that the predetermined period has elapsed from when the collection of information regarding the device was started, determining that patterning is not possible for the device and stopping the information collection.
	
2. (Currently Amended) The determination apparatus according to claim 1, wherein the collecting determines a device, as said device, that is neither a first device that communicates with a predetermined specific communication destination, nor a second device of which any of a first number of communication destinations, a second number of protocols that are used, and a third number of ports that are used is no less than a predetermined number, as an IoT device from among devices connected thereto, and collects the information regarding the communication performed by the device that has been determined as the IoT device.

3. (Currently Amended) The determination apparatus according to claim 1, wherein the extracting extracts any of: a communication destination; a protocol; a communication amount for each connection; a time zone in which the communication occurs; and a period of intervals at which the communication occurs, regarding the communication performed by the device, as a pattern of the communication.

4. (Currently Amended) The determination apparatus according to claim 1, wherein the calculating calculates the degree of convergence by approximating the change in the cumulative value of the number of patterns to a function that includes, as a variable, a period of time elapsed from when the collection of information regarding the device was started, a logarithm of the period of time, a cumulative amount of communication that has occurred in the device, a logarithm of the cumulative amount of communication, or a cumulative total number of connections that have occurred.

6. (Currently Amended) A determination method that is to be performed by a computer, comprising: 
collecting information regarding communication performed by a device; 
extracting patterns that are used to detect unauthorized communication performed by the device, from the information collected in the collecting; 
approximating a change in a cumulative value of a number of patterns to a function that expresses a predetermined curve, thereby calculating a degree of convergence of the change in the cumulative value of the number of patterns; 
determining whether or not the degree of convergence of the change in the cumulative value of the number of patterns is no less than a predetermined value; 
upon determining that the degree of convergence of the change in the cumulative value of the number of patterns is less than the predetermined value, determining whether or not a predetermined period has elapsed from when the collection of information regarding the device was started; and 
upon determining that the predetermined period has elapsed from when the collection of information regarding the device was started, determining that patterning is not possible for the device and stopping the information collection.

8. (Currently Amended) A non-transitory computer-readable recording medium having stored therein a program, for determination, that causes a computer to execute a process, comprising: 
collecting information regarding communication performed by a device; 
extracting patterns that are used to detect unauthorized communication performed by the device, from the information collected in the collecting; 
approximating a change in a cumulative value of a number of patterns to a function that expresses a predetermined curve, thereby calculating a degree of convergence of the change in the cumulative value of the number of patterns; 
determining whether or not the degree of convergence of the change in the cumulative value of the number of patterns is no less than a predetermined value; 
upon determining that the degree of convergence of the change in the cumulative value of the number of patterns is less than the predetermined value, determining whether or not a predetermined period has elapsed from when the collection of information regarding the device was started; and 
upon determining that the predetermined period has elapsed from when the collection of information regarding the device was started, determining that patterning is not possible for the device and stopping the information collection.  

9. (Currently Amended) The determination apparatus according to claim 1, wherein the process further comprises upon said determining that the degree of convergence of the change in the cumulative value of the number of patterns is less than the predetermined value and upon determining that the predetermined period has not elapsed from when the collection of information regarding the device was started, performing again said collecting the information regarding the communication performed by the device.

11. (Currently Amended) The determination method according to claim 6, further comprising upon said determining that the degree of convergence of the change in the cumulative value of the number of patterns is less than the predetermined value and upon determining that the predetermined period has not elapsed from when the collection of information regarding the device was started, performing again said collecting the information regarding the communication performed by the device.

13. (Currently Amended) The non-transitory computer-readable recording medium according to claim 8, wherein the process further comprises upon said determining that the degree of convergence of the change in the cumulative value of the number of patterns is less than the predetermined value and upon determining that the predetermined period has not elapsed from when the collection of information regarding the device was started, performing again said collecting the information regarding the communication performed by the device.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record, Kazuhiro (JP 2009-135649 A, hereinafter Kazuhiro), discloses that periodically collecting the F/W, the S-NIDs, and the packet logs of the packet collection device…, totalizes information of a packet necessary for detecting an unauthorized access from a packet log collected by an information collecting…, per unit time per source IP address (Kazuhiro: ¶ [0014]), classifies the data portion included in the time-series data into a plurality of data types. This data type is called pattern (Kazuhiro: ¶ [0018]), convergence determination unit 750 counts the number of patterns provided by the data normalization unit 740, monitors an increase state of the pattern, and determines whether or not the number of patterns converges (Kazuhiro: ¶ [0023]), and difference between the number of items counted at this time and the number of items NPP counted last time is within the threshold TH, the convergence determination unit 750 considers that the number of patterns has converged, outputs an end instruction to the data input/ processing unit 720 (Kazuhiro: ¶ [0056]).
Another prior art of record, Kovacs, Istvan Z. et al. (“Mobile broadband traffic forecast modeling for network evolution studies”, IEEE 2011, hereinafter Kovacs), discloses a mathematical modeling framework for the mobile broadband traffic growth to be employed in mobile network evolution studies…, an “S-curve” model based on the Gompertz function can be appropriately parameterized and provides sufficient flexibility for predicting various traffic growth scenarios (Kovacs: [Abstract]), “S-curve” or sigmoid models are part of the general category of quantitative adoption models, expressed mathematically in the form of functions: linear, exponential, modified-exponential, logistic, Gompertz (Kovacs: [Page 1, Col. 2, Section II. A.]), the period of interest is evaluated as Pend = P(tend - tstart), while the P0 parameter is interpreted as the initial technology penetration value at normalized time t = 0, P(0)…, parameter K can be determined from (6) and (7) using numerical approximation (Kovacs: [Page 2, Col. 2, Section C]), and different UE categories (smart-phones, USB-dongles, access points, etc) can also be considered in order to better model the traffic load and type in realistic network setting (Kovacs: [Page 5, Col. 2 Section IV]).
Another prior art of record, Matthieu et al. (US 2016/0048114 A1, hereinafter Matthieu) discloses designing a control system for an IoT device (Matthieu: [Abstract]), the messaging system 102 enables IoT devices, other devices or machines, and/or systems to message or otherwise communicate with other IoT devices (Matthieu: ¶ [0028]), and data analytics systems may gather information from devices, systems, and/or control systems for data analysis…, data from sensors may be provided to the analytics systems, which may process the data for trends (Matthieu: ¶ [0023]).
However, Kazuhiro, Kovacs and/or Matthieu individually and/or in combination fail to disclose at least the following limitations and the combination of features thereon in the recited context(s):
upon determining that the degree of convergence of the change in the cumulative value of the number of patterns is less than the predetermined value, determining whether or not a predetermined period has elapsed from when the collection of information regarding the device was started; and 
upon determining that the predetermined period has elapsed from when the collection of information regarding the device was started, determining that patterning is not possible for the device and stopping information collection.
Therefore, the independent claims are allowed.

9.     Based on the applicant’s amendment, the examiner’s amendment, updated search, and the reasons described above, the prior art of record does not disclose, with respect to Claim(s) 1, 6 and 8, the features corresponding to those of Claim(s) 1, 6 and 8 in the respective context(s). Therefore, the independent Claim(s) 1, 6 and 8 are allowed.

10.     Dependent Claims 2-4 and 9-14 are allowed in view of their respective dependence from independent Claims 1, 6 and 8.

11.    Claims 1-4, 6, 8 and 9-14 are allowed. Allowed claims are renumbered to 1-12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /THEODORE C PARSONS/Primary Examiner, Art Unit 2494